


Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 14th day of May, 2015
by and between Esperion Therapeutics, Inc., a Delaware corporation (the
“Company”), and Richard Bartram (the “Executive”).  Except with respect to the
Restrictive Covenants (as defined below), this Agreement supersedes, amends and
restates in all respects all prior agreements between the Executive and the
Company regarding the subject matter herein.

 

1.             Employment Term.  The Company and the Executive desire to
continue their employment relationship, pursuant to this Agreement commencing as
of the date hereof and continuing in effect until terminated by either party in
accordance with this Agreement (the “Term”).  The Executive’s employment with
the Company will continue to be “at will,” meaning that the Executive’s
employment may be terminated by the Company or the Executive at any time and for
any reason subject to the terms of this Agreement. If the Executive’s employment
with the Company is terminated for any reason during the Term, the Company shall
pay or provide to the Executive (or to his authorized representative or estate)
any earned but unpaid base salary, unpaid expense reimbursements, accrued but
unused vacation and any vested benefits the Executive may have under any
employee benefit plan of the Company (the “Accrued Benefit”).

 

2.             Position; Duties.  During the Term, the Executive will serve as
Vice President, Finance, and will have such powers and duties as may from time
to time be prescribed by the Company’s Chief Executive Officer (“CEO”).  The
Executive shall devote his full working time and efforts to the business and
affairs of the Company.  Notwithstanding the foregoing, the Executive may serve
on other boards of directors, with the approval of the CEO and/or engage in
religious, charitable or other community activities as long as such services and
activities are disclosed to and approved by the CEO and do not interfere with
the Executive’s performance of his duties to the Company.

 

3.             Compensation and Related Matters.

 

(a)       Base Salary.  During the Term, the Executive’s annual base salary will
be $185,000, subject to redetermination by the Company’s Board of Directors (the
“Board”) or the Compensation Committee of the Board (the “Compensation
Committee”). The annual base salary in effect at any given time is referred to
herein as “Base Salary.” The Base Salary will be payable in a manner that is
consistent with the Company’s usual payroll practices for senior executives.

 

(b)       Bonus.  During the Term, the Executive will be eligible to be
considered for annual cash bonus as determined by the Board or the Compensation
Committee.  The annual bonus will be targeted at 30% of the Executive’s Base
Salary (the “Target Bonus”).  The actual bonus is discretionary and will be
subject to the CEO’s assessment of the Executive’s performance as well as
business conditions of the Company.  The Executive’s bonus, if any, will be paid
by March 15 following the applicable bonus year.  To earn a bonus, the Executive
must be employed by the Company on the day such bonus is paid.

 

--------------------------------------------------------------------------------



 

(c)       PTO:  During the Term, the Executive is eligible to earn up to four
weeks of paid-time-off (“PTO”), to be accrued on a pro rata basis and subject to
the terms and conditions of the Company’s policies and procedures relating to
PTO.

 

(d)       Other Benefits.  During the Term, the Executive will be entitled to
continue to participate in the Company’s employee benefit plans, subject to the
terms and the conditions of such plans and to the Company’s ability to amend and
modify such plans.

 

(e)       Equity.  The Executive’s equity compensation shall be governed by the
terms and conditions of the Company’s Stock Option and Incentive Plan, as may be
amended, and the applicable stock option and/or restricted stock agreements
(collectively the “Equity Documents”).  Provided and notwithstanding anything to
the contrary in the Equity Documents, Section 5 of this Agreement shall apply in
the event of a Sale Event.

 

(f)        Reimbursement of Business Expenses.  The Company shall reimburse the
Executive for travel, entertainment, business development and other expenses
reasonably and necessarily incurred by the Executive in connection with the
Company’s business.  Expense reimbursement shall be subject to such policies the
Company may adopt from time to time, including policies related to remote
working arrangements and associated travel.

 

4.             Certain Definitions.

 

(a)       Sale Event.  A Sale Event shall mean (i) the sale of all or
substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (iii) the sale of all of the
Stock of the Company to an unrelated person, entity or group thereof acting in
concert, or (iv) any other transaction in which the owners of the Company’s
outstanding voting power immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the Company or any successor
entity immediately upon completion of the transaction other than as a result of
the acquisition of securities directly from the Company.

 

(b)       Terminating Event.  A “Terminating Event” shall mean (i) Termination
by the Company other than for Cause at any time; or (ii) Termination by the
Executive for Good Reason on or within the twelve (12) month period commencing
with a Sale Event (such 12-month period, the “Sale Event Period”), both as set
forth in this Section 4(b):

 

(i)            Termination by the Company Other Than For Cause.  Termination by
the Company of the Executive’s employment for any reason other than for Cause,
death or Disability.  For purposes of this Agreement, “Cause” shall mean, as
determined by the Board:

 

(A)          conviction (including a guilty or no contest plea) on a felony
indictment or for any misdemeanor involving moral turpitude that adversely
affects the Company;

 

2

--------------------------------------------------------------------------------



 

(B)          participation in a fraud or act of dishonesty against the Company;

 

(C)          material breach of Executive’s duties to the Company, that has not
been cured to the reasonable satisfaction of the Board, within thirty (30) days
following written notice to Executive (provided that no such notice and cure
period will be required if such a breach is not subject to cure);

 

(D)          intentional and material damage to the Company’s property; or

 

(E)           material breach of this Agreement or other written agreement with
the Company or written policy of the Company.

 

(ii)           Termination by the Executive for Good Reason within the Sale
Event Period.  Termination by the Executive of the Executive’s employment with
the Company for Good Reason within the Sale Event Period.  For purposes of this
Agreement, “Good Reason” shall mean that the Executive has complied with the
“Good Reason Process” (hereinafter defined) following, the occurrence of any of
the following events:

 

(A)            a material diminution in the Executive’s position,
responsibilities, authority or duties;

 

(B)            a material diminution in the Executive’s base salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; or

 

(C)            a material change in the geographic location at which the
Executive is required to provides services to the Company, not including
business travel and short-term assignments.

 

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period.  If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 4(b)  as a result of:  (i) the ending of the Executive’s employment due
to the Executive’s death or Disability, (ii) Executive’s resignation for any
reason, other than for Good Reason within the Sale Event Period, (iii) the
Company’s termination of the employment relationship for Cause; or

 

3

--------------------------------------------------------------------------------



 

(iv) solely as a result of the Executive being or becoming an employee of any
direct or indirect successor to the business or assets of the Company rather
than continuing as an employee of the Company following a Sale Event.  For
purposes hereof, the Executive will be considered “Disabled” if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his duties to the Company on a full-time basis for
180 calendar days in the aggregate in any 12-month period.

 

5.             Sale Event; Accelerated Vesting; Severance During the Sale Event
Period.  In the event of a Sale Event all stock options and other stock-based
awards with time-based vesting held by the Executive shall immediately
accelerate and become fully exercisable or nonforfeitable as of the date of the
Sale Event.  In addition, in the event a Terminating Event occurs within the
Sale Event Period, subject to the Executive signing and complying with a
separation agreement in a form and manner satisfactory to the Company
containing, among other provisions, a general release of claims in favor of the
Company and related persons and entities, confidentiality, return of property
and non-disparagement and reaffirmation of the Restrictive Covenants (the
“Separation Agreement and Release”) and the Separation Agreement and Release
becoming irrevocable, all within 60 days after the Date of Termination, the
following shall occur:

 

(a)       the Company shall pay to the Executive an amount equal to the sum of
(i) 1 times the Executive’s Base Salary in effect immediately prior to the
Terminating Event (or the Executive’s Base Salary in effect immediately prior to
the Sale Event, if higher), and (ii) the Executive’s Target Bonus; and

 

(b)       if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a lump sum cash
payment in an amount equal to the monthly employer contribution that the Company
would have made to provide health insurance to the Executive if the Executive
had remained employed by the Company for twelve (12) months after the Date of
Termination.

 

The amounts payable under Section 5(a) and (b), as applicable, shall be paid out
in a lump sum within 60 days after the Date of Termination; provided, however,
that if the 60-day period begins in one calendar year and ends in a second
calendar year, the amounts shall be paid in the second calendar year no later
than the last day of the 60-day period.

 

6.             Severance Outside the Sale Event Period.  In the event a
Terminating Event occurs at any time other than during the Sale Event Period,
subject to the Executive signing the Separation Agreement and Release and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination, the following shall occur:

 

(a)       the Company shall pay to the Executive an amount equal to nine
(9) months of the Executive’s annual Base Salary in effect immediately prior to
the Terminating Event;

 

(b)       if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the

 

4

--------------------------------------------------------------------------------



 

Company shall pay to the Executive a monthly cash payment for nine (9) months or
the Executive’s COBRA health continuation period, whichever ends earlier, in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company.

 

The amounts payable under Section 6(a) and (b), as applicable, shall be paid out
in substantially equal installments in accordance with the Company’s payroll
practice over nine (9) months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the severance shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination. 
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

7.             Restrictive Covenants.  The terms of the Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement dated January 15,
2014 (the “Restrictive Covenants”), appended as Exhibit A, continue to be in
full force and effect and are incorporated by reference as material terms of
this Agreement.  The Executive hereby reaffirms the Restrictive Covenants as
material terms of this Agreement.

 

(a)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party.  In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

 

(b)           Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. 
The Company shall reimburse the Executive for any reasonable out-of-pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 7(b).

 

5

--------------------------------------------------------------------------------



 

(c)           Relief.  The Executive agrees that it would be difficult to
measure any damages caused to the Company which might result from any breach by
the Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.  In addition, in the event the Executive breaches the
Restrictive Covenants during a period when he is receiving Severance, the
Company shall have the right to suspend or terminate the Severance.  Such
suspension or termination shall not limit the Company’s other options with
respect to relief for such breach and shall not relieve the Executive of his
duties under this Agreement.

 

8.             Additional Limitation.

 

(a)       Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

 

(i)            If the Severance Payments, reduced by the sum of (A) the Excise
Tax and (B) the total of the federal, state, and local income and employment
taxes payable by the Executive on the amount of the Severance Payments which are
in excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full amount of Severance
Payments.

 

(ii)           If the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (A) the Excise
Tax and (B) the total of the federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the Severance Payments shall be reduced (but not below
zero) to the extent necessary so that the sum of all Severance Payments shall
not exceed the Threshold Amount.  In such event, the Severance Payments shall be
reduced in the following order:  (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits. 
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 

(b)       For the purposes of this Section 8, “Threshold Amount” shall mean
three times the Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the
Executive with respect to such excise tax.

 

6

--------------------------------------------------------------------------------



 

(c)       The determination as to which of the alternative provisions of
Section 8(a) above shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  For purposes of determining which of the alternative provisions of
Section 8(a) above shall apply, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

 

9.             Section 409A.

 

(a)       Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s “separation from service” within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

 

(b)       The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)       All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

7

--------------------------------------------------------------------------------



 

(d)       To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(e)       The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

10.          Withholding.  All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.

 

11.          Notice and Date of Termination.

 

(a)       Notice of Termination.  The Executive’s employment with the Company
may be terminated by the Company or the Executive at any time and for any
reason.  During the Term, any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with this Section 11.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

 

(b)       Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of Executive’s
Disability or by the Company for Cause, the date on which Notice of Termination
is given; (iii) if the Executive’s employment is terminated by the Company
without Cause the date on which a Notice of Termination is given; (iv) if the
Executive’s employment is terminated by the Executive for any reason except for
Good Reason during a Sale Event Period, 30 days after the date on which a Notice
of Termination is given, and (v) if the Executive’s employment is terminated by
the Executive with Good Reason during a Sale Event Period, the date on which a
Notice of Termination is given after the end of the Cure Period. 
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

 

12.          No Mitigation.  The Company agrees that, if the Executive’s
employment by the Company is terminated during the term of this Agreement, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 5
or Section 6 hereof.  Further, the amount of any payment provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer.

 

8

--------------------------------------------------------------------------------



 

13.          Consent to Jurisdiction.  The parties hereby consent to the
jurisdiction of the Superior Court of the State of Michigan and the United
States District Court in Michigan.  Accordingly, with respect to any such court
action, the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

14.          Integration.  This Agreement constitutes the entire agreement
between the parties with respect to compensation, severance pay, benefits and
accelerated vesting and supersedes in all respects all prior agreements between
the parties concerning such subject matter, including without limitation the
Former Employment Agreement and any offer letter or employment agreement
relating to the Executive’s employment relationship with the Company.  Provided,
and notwithstanding the foregoing, the Restrictive Covenants and any other
agreement relating to confidentiality, noncompetition, nonsolicitation or
assignment of inventions shall not be superseded by this Agreement and the
Executive acknowledges and agrees that any such agreement shall remain in full
force and effect.

 

15.          Successor to the Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 

16.          Enforceability.  If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any Section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

17.          Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

18.          Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight currier service of by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company, or to the Company at its main office, attention of the Board of
Directors.

 

19.          Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

9

--------------------------------------------------------------------------------



 

20.          Effect on Other Plans and Agreements.  An election by the Executive
to resign for Good Reason under the provisions of this Agreement shall not be
deemed a voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies.  Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 7 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company severance pay plan, offer
letter or otherwise.  In the event that the Executive is party to an agreement
with the Company providing for payments or benefits under such agreement and
this Agreement, the terms of this Agreement shall govern and Executive may
receive payment under this Agreement only and not both.  Further, Section 5 and
Section 6 of this Agreement are mutually exclusive and in no event shall
Executive be entitled to payments or benefits pursuant to Section 5 and
Section 6 of this Agreement.

 

21.          Governing Law.  This is a Michigan contract and shall be construed
under and be governed in all respects by the laws of the State of Michigan,
without giving effect to the conflict of laws principles.

 

22.          Successor to Company.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place.  Failure of
the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

 

23.          Gender Neutral.  Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

 

24.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

ESPERION THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Tim M. Mayleben

 

Name:

Tim M. Mayleben

 

Title:

President and CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Richard Bartram

 

Richard Bartram

 

Vice President, Finance

 

11

--------------------------------------------------------------------------------
